Title: From George Washington to John Jay, 2 July 1795
From: Washington, George
To: Jay, John


          
            My dear Sir,
            Philadelphia 2d July 1795
          
          Your letter of the 29th Ulto resigning the Office of Chief Justice of the United States I received yesterday, & with sincere regret.
          For the obliging sentiments you have expressed for me in your private letter which accompanied it, I as sincerely thank you.
          In whatever line you may walk, my best wishes will always accompany you; they will particularly do so on the theatre you are about to enter upon; which I sincerely wish may be as smooth, easy and happy, as it is honorable. With very great esteem & regard I am—my dear Sir Your Obedt & Affecte
          
            Go: Washington
          
        